Capital Private Client Services Funds 6455 Irvine Center Drive Irvine, California 92618 Phone (949) 975-5000 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 JOHN B. EMERSON, President and Principal Executive Officer, and KEVIN M. SAKS, Treasurer and Principal Financial Officer of Capital Private Client Services Funds (the "Registrant"), each certify to the best of his knowledge that: 1) The Registrant's periodic report on Form N-CSR for the period ended October 31, 2011 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Executive Officer Principal Financial Officer CAPITAL PRIVATE CLIENT SERVICES FUNDS CAPITAL PRIVATE CLIENT SERVICES FUNDS /s/ John B. Emerson /s/ Kevin M. Saks John B. Emerson, President Kevin M. Saks, Treasurer Date: January 6, 2012 Date: January 6, 2012 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to CAPITAL PRIVATE CLIENT SERVICES FUNDS and will be retained by CAPITAL PRIVATE CLIENT SERVICES FUNDS and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
